UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6200


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

CHARLES JEROME ADAMS,

                      Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (1:91-cr-00291-PMD-2)


Submitted:   May 26, 2011                      Decided:   June 1, 2011


Before KING, SHEDD, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Jerome Adams, Appellant Pro Se. Christopher Todd Hagins,
SOUTH  CAROLINA   LAW   ENFORCEMENT  DIVISION,   Columbia, South
Carolina; William Norman Nettles, United States Attorney, Peter
Thomas Phillips, Jane Barrett Taylor, Assistant United States
Attorneys, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Charles       Jerome    Adams       appeals    the    district    court’s

order    denying    his    motion    for    a    sentence    reduction       under   18

U.S.C. § 3582(c)(2) (2006).                In his informal appellate brief,

Adams    fails     to   address     the    merits     of    his    motion.      Adams

therefore has forfeited appellate review of his eligibility for

a § 3582 reduction. *           See 4th Cir. R. 34(b) (“The Court will

limit its review to the issues raised in the informal brief.”).

Accordingly, we affirm.            We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before       the   court     and    argument    would    not    aid     the

decisional process.



                                                                             AFFIRMED




     *
       On appeal, Adams asserts only that venue for his motion
was improper.    Our review of the record reveals no abuse of
discretion by the district court.



                                            2